Citation Nr: 0306201	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his son


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.  

In a May 2002 decision, the Board reopened the claim on the 
basis of new and material evidence.  Pursuant to its 
authority under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
carried out the development of additional evidence pertinent 
to the claim.

Both medical evidence dated shortly after the time of the 
veteran's service and current medical evidence indicates that 
the arthritis disability in concern in this case affects the 
thoracic, as well as the lumbar, segments of the spine.  The 
Board has revised the description of the issue on appeal to 
reflect what the evidence shows.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  Current x-rays have disclosed advanced degenerative 
arthritis in the lumbar and thoracic segments of the 
veteran's spine.

3.  X-rays taken within one year after the veteran's 
separation from service disclosed chronic, slight 
hypertrophic arthritis of the 12th dorsal (thoracic) and 1st 
lumbar vertebra.


CONCLUSION OF LAW

The degenerative arthritis of the lumbar and thoracic spine 
currently exhibited by the veteran is related to the 
arthritis that he was found to have within one year after his 
separation from active service and is therefore presumed to 
be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA and the implementing regulations 
require VA to supply a medical examination or opinion when 
such is necessary to make a decision on a claim for 
compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).

The claim that the Board will decide on this appeal was 
pending before VA on the effective date of the VCAA.  
Therefore, it is a claim to which the VCAA and its 
implementing regulations apply.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

On several occasions, VA has informed the veteran and his 
representative in writing of the type of evidence that would 
substantiate this claim.  In such notices, it has explained 
the respective responsibilities of the veteran and VA in the 
effort to obtain such evidence.  VA has secured the medical 
records and the medical examination and opinion thought 
necessary to decide the claim.  Through these efforts, VA has 
developed a record that now permits it to decide the claim.  
In the decision that follows, the claim is granted.  
Accordingly, its purposes having been fulfilled, the statute 
calls for no additional action on the part of VA in 
conjunction with this claim.  38 U.S.C.A. § 5103A(a)(2). 

ii.  Service connection
Degenerative arthritis of the lumbar and thoracic spine

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

The conclusion that a disability is service connected always 
requires proof by competent evidence of three basic 
propositions:  the existence of current disability, the 
incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between that 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Furthermore, 
these essential elements of a service connection claim must 
be shown by competent evidence, which may be lay or medical 
depending on the proposition in concern.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Although lay evidence is considered 
competent to establish facts subject to lay understanding, 
medical evidence is required when the proposition to be 
proven is medical in nature, such as medical nexus, etiology, 
or diagnosis.  Voerth v. West, 13 Vet. App. 117, 120 (1999).

The general elements of a service connection claim may be 
demonstrated in different specific ways.  These include proof 
based on the post-service diagnosis of the disability in 
concern.

Thus, service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
Moreover, if a veteran with 90 days or more of continuous 
active service develops arthritis to a compensable degree 
within one year of separation from active duty, the disease 
will be presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2002).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).

Medical evidence in this case shows that in December 1943, 
within one year after he was separated from active service on 
grounds of an arthritis disability of the sacroiliac joints, 
the veteran was given a VA examination during which x-rays 
taken disclosed "[a]rthritis, hypertrophic, chronic, slight 
of the 12th dorsal and 1st lumber [sic] vertebra."  The 
report of the examination also discloses that, while his 
spine motion was not generally limited, it was limited to the 
degree that he had difficulty bending over.  Thus, the Board 
finds that the veteran exhibited arthritis not only within 
one year after his active service but also, at that time, to 
a compensable degree.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5003, 5291, 5292, 5295 (2002).  

Accordingly, the arthritis of the thoracic and lumbar spine 
documented in December 1943 is presumed to have been present 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
supported by service medical records of the veteran showing 
that from February 1943 until the time of his March 1943 
discharge, he was confined to a military hospital with pain 
from what was diagnosed as arthritis of the sacroiliac 
joints, of unknown etiology.  The presumption is not defeated 
by any showing in the medical treatment records or citation 
in any of the medical opinion on file of a cause intervening 
between the veteran's service and the manifestation of 
arthritis in December 1943.

A nexus between the arthritis presumed to have been present 
during service and his current degenerative arthritis of the 
lumbar and thoracic spine is shown to a sufficient degree by 
the medical findings and opinions of record.  In September 
1998 and September 1999, respectively, two written opinions 
were furnished by Clayton Flanary, D.O.  Dr. Flanary 
concluded that it as likely as not that the painful arthritis 
condition of the spine manifested by the veteran currently 
was related to the painful arthritis condition of the spine 
for which he was treated in the hospital during service.  Dr. 
Flanary observed in support of this conclusion that the 
service medical records of the veteran, including his 
entrance examination report, which noted no abnormality of 
the musculoskeletal system, did not support an inference that 
the painful arthritis for which he was hospitalized during 
service existed before service or was part of a disease 
process that had begun before service.  The same observation 
was made by a VA physician in a January 2003 written opinion 
supplementing a September 2002 examination report.  Thus, the 
Board is persuaded by Dr. Flanary's conclusion.

Accordingly, the Board determines that service connection for 
degenerative arthritis of the lumbar and thoracic spine 
should be granted.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

The claim of entitlement to service connection for 
degenerative arthritis of the lumbar and thoracic spine is 
granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

